10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-mj-00281-VCF Document 9 Filed 04/21/20 Page 1of5

 

 

 

 

 

! ____FILED RECEIVED
_____ ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

NICHOLAS A. TRUTANICH

United States Attorney APR 2 1 2020

Nevada Bar Number 13644

JARED L. GRIMMER

Assistant United States Attorney CR or oy bah RT

501 Las Vegas Boulevard South, Suite 1100 BY: DEPUT

 

 

 

Las Vegas, Nevada 89101
Telephone: 702-388-6336
jared.grimmer@usdoj.gov
Attorneys for the United States

UNITED STATES DISTRICT COURT
DISTRICTOFNEVADA DO
UNITED STATES OF AMERICA, Case No. 2:20-mj-281-VCF
Plaintiff, Stipulation to Extend Deadlines to
Conduct Preliminary Hearing and
v. File Indictment (First Request)

VENANCIO JUAREZ-CESAR,
aka VENANCIO JUAREZ-SANTIAGO,
aka VENANCIO SANTIAGO,
aka VENANCIO JUAREZ,
aka CESAR JUAREZ,
aka DELPHINO JUAREZ RAMIREZ,

Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
Trutanich, United States Attorney, and Jared L. Grimmer, Assistant United States
Attorney, counsel for the United States of America, and Wendi Overmyer_, Assistant Federal
Public Defender, counsel for Defendant Venancio Juarez-Cesar, that the Court schedule
the preliminary hearing in this case for no earlier than 90 days from the date of the filing of

this stipulation. This request requires that the Court extend two deadlines: (1) that a

preliminary hearing be conducted within 14 days of a detained defendant’s initial

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case ,2:20-mj-00281-VCF Document9 Filed 04/21/20 Page 2 of 5
|

appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an information or indictment be filed
within 30 days of a defendant’s arrest, see 18 U.S.C. § 3161(b).

This stipulation is entered into for the following reasons:

1. The United States Attorney’s Office has developed an early disposition
program for immigration cases, authorized by the Attorney General pursuant to the
PROTECT ACT of 2003, Pub. L. 108-21.

2. The early disposition program for immigration cases is designed to: (1)

reduce the number of hearings required in order to dispose of a criminal case; (2) avoid

 

having more cases added to the court’s trial calendar, while still discharging the
government’s duty to prosecute federal crimes; (3) reduce the amount of time between
complaint and sentencing; and (4) avoid adding significant time to the grand jury calendar
to seek indictments in immigration cases, which in turn reduces court costs.

3. The government has made a plea offer in this case that requires defendant to
waive specific rights and hearings in exchange for “fast-track” downward departure under
USSG § 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is
indicted and before a preliminary hearing is held.

4, Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the

preliminary hearing within a reasonable time, but no later than 14 days after the initial

appearance if the defendant is in custody ... .”

 

5. However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a
showing of good cause—taking into account the public interest in the prompt disposition of
criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

times... .”

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-mj-00281-VCF Document9 Filed 04/21/20 Page 3 of 5

6. Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny
!
information of indictment charging an individual with the commission of an offense shall
be filed within thirty days from the date on which such individual was arrested or served
with a summons in connection with such charges.”

7. Defendant needs additional time to review the discovery and investigate
potential defenses to make an informed decision as to how to proceed, including whether
to accept the fast-track plea agreement.

8. Accordingly, the parties jointly request that the Court schedule the
preliminary hearing in this case no sooner than 90 days from today’s date.

9. Defendant is in custody and agrees to the extension of the 14-day deadline

imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.
§ 3161(b), provided that the information or indictment is filed on or before the date ordered
pursuant to this stipulation .

10. The parties agree to the extension of that deadline.

11. This extension supports the public interest in the prompt disposition of
criminal cases by permitting defendant to consider entering into a plea agreement under the
United States Attorney’s Office’s fast-track program for § 1326 defendants.

12. Accordingly, the additional time requested by this stipulation is allowed
under Federal Rule of Criminal Procedure 5.1(d).

13. In addition, the parties stipulate and agree that the time between today and
the scheduled preliminary hearing is excludable in computing the time within which the

defendant must be indicted and the trial herein must commence pursuant to the Speedy

Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.

§ 3161(h)(7)(B)@ and (iv).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case |2:20-mj-00281-VCF Document9 Filed 04/21/20 Page 4of 5

14. This is the first request for an extension of the deadlines by which to conduct
|
the preliminary hearing and to file an indictment.

DATED this _20th_th day of April, 2020.

 

 

Respectfully submitted,
|
| NICHOLAS A. TRUTANICH
United States Attorney
//s// //sh/
JARED L. GRIMMER
Assistant Federal Public Defender Assistant United States Attorney
Counsel for Defendant
VENANCIO JUAREZ-CESAR

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case |2:20-mj-00281-VCF Document 9 Filed 04/21/20 Page 5of5
|

| UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-281-VCF
Plaintiff, [Proposed] Order on Stipulation to
Extend Deadlines to Conduct
v. Preliminary Hearing and
File Indictment
VENANCIO JUAREZ-CESAR,
aka VENANCIO JUAREZ-SANTIAGO,
aka VENANCIO SANTIAGO,
aka VENANCIO JUAREZ,
aka CESAR JUAREZ,
aka DELP | O JUAREZ RAMIREZ,
Defendant.

 

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

on 5 Nya at the hour of 4:00 p.m., be vacated and continued to i | 22] 20 the

hour of Y" ‘ pm. IY Controrm =

21%
DATED this +! day of April, 2020.

 

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 
